                                                                                                                    Case 5:19-cv-07071-SVK Document 129-3 Filed 07/21/21 Page 1 of 3


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:        213.430.3400
                                                                                                             Facsimile:        213.430.3409
                                                                                                         7
                                                                                                             DAVIS POLK & WARDWELL LLP
                                                                                                         8   Ashok Ramani SBN 200020
                                                                                                             ashok.ramani@davispolk.com
                                                                                                         9   Micah G. Block SBN 270712
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             micah.block@davispolk.com
                                                                                                        10   Cristina M. Rincon Pro Hac Vice
                                                                                                             Cristina.rincon@davispolk.com
                                                                                                        11   1600 El Camino Real
                                                                                                             Menlo Park, CA 94025
                                                                                                        12   Telephone: 650.752.2000
                                                                                                             Facsimile:     650.752.2111
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                             Attorneys for Plaintiffs,
                                                                                                        14   FACEBOOK, INC. and INSTAGRAM, LLC

                                                                                                        15
                                                                                                                                                UNITED STATES DISTRICT COURT
                                                                                                        16
                                                                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        17
                                                                                                             FACEBOOK, INC. and INSTAGRAM, LLC,            Case No. 5:19-cv-07071-SVK
                                                                                                        18
                                                                                                                                  Plaintiffs,              DECLARATION OF DAVID J. STEELE IN
                                                                                                        19                                                 SUPPORT OF PLAINTIFFS’ EMERGENCY EX
                                                                                                                    v.                                     PARTE APPLICATION FOR A TEMPORARY
                                                                                                        20                                                 RESTRAINING ORDER FREEZING
                                                                                                             ONLINENIC INC.; DOMAIN ID SHIELD              DEFENDANTS’ ASSETS
                                                                                                        21   SERVICE CO., LIMITED; and XIAMEN
                                                                                                             35.COM INTERNET TECHNOLOGY CO.,               Hon. Susan van Keulen
                                                                                                        22   LTD.,

                                                                                                        23                        Defendants.

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28


                                                                                                                                                                            DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                 CASE NO. 5:19-CV-07071-SVK
                                                                                                                     Case 5:19-cv-07071-SVK Document 129-3 Filed 07/21/21 Page 2 of 3


                                                                                                         1          I, David J. Steele, declare as follows:

                                                                                                         2          1.      I am a partner at Tucker Ellis LLP, attorneys of record for Plaintiffs in this action. I make

                                                                                                         3   this declaration based on my personal knowledge and, if called as a witness, would testify competently to

                                                                                                         4   each of the following facts.

                                                                                                         5          2.      On March 20, 2020, Plaintiffs served their First Set of Requests for Production of

                                                                                                         6   Documents and Things to Defendant OnlineNIC, Inc., as well as their First Set of Requests for Production

                                                                                                         7   of Documents and Things to Defendant Domain ID Shield Service Co., Limited (collectively “Plaintiffs’

                                                                                                         8   Requests”).

                                                                                                         9          3.      Within Plaintiffs’ Requests were requests for production of documents identifying each
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   domain name for which either Defendant OnlineNIC, Inc. or Defendant Domain ID Shield Service Co.,

                                                                                                        11   Limited (collectively “Defendants”) was the registrant.

                                                                                                        12          4.      In response to Plaintiffs’ Requests, Defendants produced a database table comprising

                                                                                                        13   Defendants’ domain name portfolio. On July 21, 2021, Defendants’ counsel provided Plaintiffs’ counsel
TUCKER ELLIS LLP




                                                                                                        14   a currently list of 685 domain names for which Defendants are the registrant (“Defendant’s Domain

                                                                                                        15   Names”). The list of Defendant’s Domain Names is attached as Exhibit 1.

                                                                                                        16          5.      Through their own investigation and due diligence conducted on July 20, 2021, Plaintiffs

                                                                                                        17   discovered that Defendants have initiated the transfer of hundreds of Defendant’s Domain Names on

                                                                                                        18   July 19 and 20, 2021 away from OnlineNIC, Inc. to another registrar.

                                                                                                        19          6.      Several representative samples of marked-up whois records are attached as Exhibit 2 show

                                                                                                        20   the that Defendants began transferring Defendant’s Domain Names. The “Domain Status” listed on each

                                                                                                        21   whois record shows a transfer to another registrar is currently pending, and the “Updated Date” shows the

                                                                                                        22   date the transfer was initiated.

                                                                                                        23          7.      A domain name portfolio represents tremendous value. The value of these domain names,

                                                                                                        24   if sold by an independent domain name broker, could be used to satisfy Defendants’ obligation to satisfy

                                                                                                        25   the Special Master’s invoices.

                                                                                                        26          8.      Following a late-night call between the parties’ respective counsel on July 20, 2021, once

                                                                                                        27   Plaintiffs discovered these transfers, Defendants’ counsel stated he had just learned about the transfers at

                                                                                                        28   6:00 p.m. that evening and had instructed his clients to cease all such transfers.

                                                                                                                                                                   2
                                                                                                                                                                                     DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                          CASE NO. 5:19-CV-07071-SVK
                                                                                                                     Case 5:19-cv-07071-SVK Document 129-3 Filed 07/21/21 Page 3 of 3


                                                                                                         1          I declare under penalty of perjury under the laws of the United States of America that the foregoing

                                                                                                         2   is true and correct and that this declaration was executed on July 21, 2021 in Fullerton, California.

                                                                                                         3                                                                 /s/ David J. Steele

                                                                                                         4

                                                                                                         5

                                                                                                         6

                                                                                                         7

                                                                                                         8

                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10

                                                                                                        11

                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19
                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28

                                                                                                                                                                  3
                                                                                                                                                                                    DECLARATION OF DAVID J. STEELE
                                                                                                                                                                                         CASE NO. 5:19-CV-07071-SVK
